            Case 1:20-cv-00184-AWI-EPG Document 45 Filed 02/08/21 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
                                  UNITED STATES DISTRICT COURT
 8
                                EASTERN DISTRICT OF CALIFORNIA
 9
10
     VINCENT TURNER,                                   Case No. 1:20-cv-00184-AWI-EPG (PC)
11
                            Plaintiff,                 ORDER DISCHARGING ORDER
12                                                     REQUIRING COUNSEL FOR
           v.                                          DEFENDANT ANDREW ZEPP TO SHOW
13                                                     CAUSE WHY HE SHOULD NOT BE
     ANDREW ZEPP, et al.,                              SANCTIONED FOR FAILURE TO
14                                                     APPEAR
                            Defendants.
15                                                     (ECF Nos. 41, 44.)
16
17          Plaintiff Vincent Turner, proceeding pro se and in forma pauperis, filed this action on

18   January 31, 2020, alleging claims pursuant to 28 U.S.C. § 1983 against Defendants Andrew

19   Zepp and Khaled A. Tawansy.

20          On February 2, 2020, the Court entered an order requiring counsel for Defendant Zepp

21   to show cause why he should not be sanctioned for failing to appear at the Initial Scheduling

22   Conference in this case on February 1, 2021. (ECF No. 41.) Counsel for Defendant Zepp was

23   directed to respond to the Court’s order in writing within fourteen days. (Id.)

24          On February 5, 2021, John C. Bridges, counsel for Defendant Zepp, filed a written

25   response to the order to show cause explaining that his failure to appear was due to an

26   inadvertent calendaring error. (ECF No. 44.) Specifically, when the Court rescheduled the

27   Initial Scheduling Conference from December 10, 2020, to February 1, 2021, Mr. Bridges
28   believed that his legal secretary had calendared the new date. (Id. at 1-2.) However, Mr.

                                                     1
             Case 1:20-cv-00184-AWI-EPG Document 45 Filed 02/08/21 Page 2 of 2



 1   Bridges’ legal secretary was on leave the week and did not see the Court’s order. (Id. at 2.) Mr.
 2   Bridges was on a meet and confer conference call in another matter during the February 1,
 3   2021 Initial Scheduling Conference and saw an email from Courtroom Deputy Michelle
 4   Means-Rooney after his call concluded. (Id.) Mr. Bridges called in to the conference at
 5   approximately 3:27 p.m. but the conference had been adjourned. (Id.) Mr. Bridges expressed
 6   his sincere regret for missing the appearance and represented that it will not happen again. (Id.)
 7            In light of counsel’s explanation, the Court will discharge the order to show cause.1
 8            Accordingly, IT IS HEREBY ORDERED that the Court’s order (ECF No. 41) for
 9   counsel for Defendant Andrew Zepp to show cause why he should not be sanctioned is
10   DISCHARGED.
11
     IT IS SO ORDERED.
12
13
         Dated:       February 8, 2021                                     /s/
14                                                                 UNITED STATES MAGISTRATE JUDGE

15
16
17
18
19
20
21
22
23
24
25
     1
       On February 5, 2021, the Court entered a separate order requiring Defendant Khaled A. Tawansy, who is
26   proceeding pro se and is not represented by Mr. Bridges, to show cause why he should not be sanctioned for his
     failure to appear at the Initial Scheduling Conference. (ECF No. 43.) Defendant Tawansy has not yet responded to
27   that order and the time to do so has not yet expired. (See id.) This order does not affect the Court’s order directed
     to Defendant Tawansy and he is still required to show cause in writing for his failure to appear at the Initial
28   Scheduling Conference within the applicable deadline.

                                                               2
